Citation Nr: 0531039	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-34 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.

The veteran's claim was previously before the Board, and we 
issued a decision in March 2005.  However, the veteran had 
submitted additional evidence to the Board in January 2005, 
which had not been associated with the claims file at the 
time of the March 2005 decision.  Therefore, the Board has 
ordered, in a separate decision, that the January 2005 
decision be vacated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

As noted above, the veteran submitted additional evidence to 
VA in January 2005.  The veteran's claim was previously 
certified to the Board in November 2004.  The Board 
subsequently issued a letter to the veteran, informing him 
that he had the right to have the new evidence evaluated by 
the RO before it was considered by the Board.  He was advised 
that he could also waive initial RO review of the evidence, 
and thus allow the Board to proceed to a decision..  In his 
October 2005 response, the veteran asked that his claim be 
remanded to the RO for review of the new evidence he had 
submitted.

Therefore, due process requirements provide that the RO must 
consider this evidence and send the veteran an appropriate 
supplemental statement of the case (SSOC).  38 C.F.R. § 19.31 
(2005).

Thus, the case be REMANDED to the RO for the following 
action:

The RO should review the additional evidence 
received since the June 2003 statement of the 
case (SOC) was issued.  If the benefits sought 
on appeal remain denied, the veteran should be 
provided with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the June 2003 SOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


